409 So.2d 930 (1982)
Ex parte Gloria Jean SMITH.
(Re: Gloria Jean Smith v. State of Alabama).
81-195.
Supreme Court of Alabama.
January 22, 1982.
Charles M. Law, Montgomery, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
TORBERT, Chief Justice.
While we agree with the decision of the Court of Criminal Appeals, 409 So.2d 927, we feel it is necessary to comment on one aspect of its opinion. That court, after setting forth the applicable Code sections, stated that "[b]oth Section 13-3-90 and Section 38-4-7 were repealed by the new Criminal Code, effective January 1, 1980." Defendant, however, was not indicted until November 16, 1980, and the Court of Criminal Appeals does not state at what time the crime was committed. Since this issue has not been raised, this Court assumes that the crime in question occurred before January 1, 1980, at which time the aforementioned statutes were repealed.
WRIT DENIED.
MADDOX, JONES, SHORES and BEATTY, JJ., concur.